                                                                              July 02, 2019



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONT ANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 16-03-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 HARLAN JEROME DEAN MAD
 PLUME,

                 Defendant.


                                   I. Synopsis

      Defendant Harlan Jerome Dean Mad Plume (Mad Plume) has been accused

of violating the conditions of his supervised release by committing three separate

crimes. Mad Plume admitted alleged Violations 2 and 3. Made Plume did not

admit alleged Violation I. The government did not attempt to prove alleged

Violation I. Mad Plume's supervised release should be revoked. Mad Plume

should be placed in custody for 9 months, with no supervised release to follow.

Mad Plume should receive credit for time served from December 19, 2018.

                                    II. Status

      Mad Plume pleaded guilty to Assault Resulting in Serious Bodily Injury on
April 4, 2016. (Doc. 30). The Court sentenced Mad Plume to 6 months of

custody, followed by 3 years of supervised release. (Doc. 59). Mad Plume's

current term of supervised release began on November 23, 2018. (Doc. 102 at        2).


      Petition

      The United States Probation Office filed a Petition requesting that the Court

revokeMadPlume'ssupervisedreleaseonJune 18,2019. (Doc.102). The

Petition alleged that Mad Plume had violated the conditions of his supervised

release by committing three separate crimes. United States District Brian M.

Morris issued a warrant for Mad Plume's arrest on June 25, 2019. (Doc. 105).

      Initial appearance

      Mad Plume appeared before the undersigned for his initial appearance on

July 1, 2019. (Doc. 106). Mad Plume was represented by counsel. Mad Plume

stated that he had read the petition and that he understood the allegations. Mad

Plume waived his right to a preliminary hearing. The parties consented to proceed

with the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on July 1, 2019. Mad Plume

admitted alleged Violations 2 and 3. The violations are serious and warrant

revocation of Mad Plume's supervised release.

                                        2
      Mad Plume's violations are Grade B violations. Mad Plume's criminal

history category is I. Mad Plume's underlying offense is a Class C felony. Mad

Plume could be incarcerated for up to 24 months. He could be ordered to remain

on supervised release for up to 12 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 4 to 10 months.

                                   III. Analysis

      Mad Plume's supervised release should be revoked. Mad Plume should be

incarcerated for 9 months, with no supervised release to follow. Mad Plume

should receive credit for time served from December 19, 2018. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Mad Plume that the above sentence would be

recommended to Judge Morris. The Court also informed Mad Plume of his right

to object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to Mad Plume that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Mad Plume stated that he wished to

waive his right to object to these Findings and Recommendations, and that he

wished to waive his right to allocute before Judge Morris.


                                             3
The Court FINDS:

      That Harlan Jerome Dean Mad Plume violated the conditions of his
      supervised release by committing two crimes.

The Court RECOMMENDS:

      That the District Court revoke Mad Plume's supervised release and
      commit him to the custody of the United States Bureau of Prisons for
      a term of9 months, with no supervised release to follow. Mad Plume
      should receive credit for time served from December 19, 2018.

        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a




                                         4
district court judge.

      DATED this 2nd day of July, 2019.




                                                                       )

                                                             -~::.:,:,. ~- ·v,·- · · v,...   · -.. .

                                                                .---
                                                             ....

                                          United States Magistrate Judge




                                     5
